Solmes, Judge,
delivered the opinion of the court.
This cause was remanded for a new trial upon the single question, “whether, upon the proceedings liad in the courts of Louisiana, upon the application of Beste alone, the creditors may not by the laws of Louisiana nevertheless seize the personal property of the partnership to the extent of the share of the other partner not a party to the proceedings, and consequently hold to the extent of one half of the attached property.” A new trial being had, this question was determined upon the evidence produced to show what were the laws of Louisiana upon the subject in favor of the inter-pleader, the respondent here. It appears that the cession of the partnership, effected by the insolvent partner to the syn-dic, was made before the service of the garnishment in this attachment suit, and that by the laws of Louisiana they be*71came entitled to administer upon the partnership effects as well as upon the individual property of the insolvent partner. We have come to the conclusion that the instructions given for the interpleader by the court below were correct.
Judgment affirmed.
The other judges concur.